Citation Nr: 9906585
Decision Date: 03/11/99	Archive Date: 06/24/99

DOCKET NO. 92-07 477               DATE MAR 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for arthritis of multiple
joints.

2. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for sinusitis.

4. Entitlement to a total disability rating based on individual
unemployability and due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran had active duty for training from August to December of
1970 and served on active duty from January 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions issued by the Department of Veterans
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In an
April 1991 rating decision, the Jackson VARO denied service
connection for arthritis of multiple joints and PTSD and determined
that new and material evidence had not been submitted to reopen a
claim for service connection for sinusitis. The Board remanded this
case to the Jackson VARO in May 1994 and December 1997, and, in a
June 1998 rating decision, the Jackson VARO denied entitlement to
TDIU. This case has since been transferred to the Muskogee,
Oklahoma VARO.

The claim of entitlement to TDIU will be addressed in the REMAND
section of this decision. Also, the issue of whether new and
material evidence has been submitted to reopen a claim for service
connection for sinusitis will be addressed, in part, in the REMAND
section of this decision. 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO.

2. There is no competent medical evidence of a nexus between
current arthritis of any joints and service.

3. The veteran was not treated for any psychiatric disorders during
service.

4. The veteran did not engage in combat with the enemy during
service.

5. The veteran does not have a clear diagnosis of PTSD based upon
a verifiable stressor.

6. The April 1985 rating decision, in which the Jackson VARO denied
service connection for a sinus condition, is final.

7. Evidence submitted since the April 1985 rating decision is new
and bears directly and substantially on the question of whether the
veteran incurred sinusitis as a result of service.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for arthritis of
multiple joints is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. PTSD was. not incurred in or aggravated by service. 3 8 U.
S.C.A. 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 3.303, 3.304
(1998).

3. Evidence received since the April 1985 rating decision denying
service connection for sinusitis is new and material, and the
veteran's claim for service

connection for this disorder has been reopened. 38 U.S.C.A. 5108,
7105 (West 1991); 38 C.F.R. 3.156, 20.302, 20.1103 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicable laws and regulations

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 1991); 38 C.F.R. 3.303(a) (1998). For the showing
of chronic disease in service, there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time. If
chronicity in service is not established, a showing of continuity
of symptoms after discharge is required to support the claim. 38
C.F.R. 3.303(b) (1998). Service connection may also be granted for
any disease diagnosed after discharge when all of the evidence
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d) (1998). Additionally, certain chronic diseases, including
arthritis, may be presumed to have been incurred during service if
manifested to a compensable degree within one year of separation
from active military service. 38 U.S.C.A. 1101, 1112, 1113, 1137
(West 1991); 38 C.F.R. 3.307, 3.309 (1998).

The initial question which must be answered in this case, however,
is whether the veteran has presented well grounded claims for
service connection. The veteran has "the burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual" that a claim is well grounded. 38 U.S.C.A. 5107(a)
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A well
grounded claim is "a plausible claim, one which is meritorious on
its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of
[5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). In the
absence of evidence of a well grounded claim, there is no duty to
assist the claimant in developing the facts pertinent to his claim,
and the claim must fail. See Grivois v. Brown, 6 Vet. App. 136, 140
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well grounded,
a veteran must demonstrate "medical evidence of a current
disability; medical or, in certain circumstances, lay evidence of
in-service incurrence or aggravation of a disease or injury; and
medical evidence of a nexus between the claimed in-service disease
or injury and the present disease or injury." Savage v. Gober, 10
Vet. App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468-
69 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995);
see also Grottveit v. Brown, 5 Vet. App. at 93. The nexus
requirement may be satisfied by evidence showing that a chronic
disease subject to presumptive service connection was manifested to
a compensable degree within the prescribed period. See Traut v.
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App.
36, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) has
recently indicated that, alternatively, a claim may be well
grounded based on application of the rule for chronicity and
continuity of symptomatology, set forth in 38 C.F.R. 3.303(b)
(1998). The Court held that the chronicity provision applies where
there is evidence, regardless of its date, which shows that a
veteran had a chronic condition either in service or during an
applicable presumption period and that the veteran still has such
a condition. Savage v. Gober, 10 Vet. App. at 495-97. That evidence
must be medical, unless it relates to a condition that the Court
has indicated may be attested to by lay observation. Id. If the
chronicity provision does not apply, a claim may still be well
grounded or reopened on the basis of 38 C.F.R. 3.303(b) "if the
condition is observed during service or any applicable presumption
period, continuity of symptomatology is demonstrated thereafter, an
competent evidence relates the present condition to that
symptomatology." Savage v. Gober, 10 Vet. App. at 498.

5 -

II. Entitlement to service connection for arthritis of multiple
joints

While the Board observes that service connection has been granted
separately for traumatic arthritis of the right wrist, as indicated
in a November 1976 rating decision, a review of the veteran's
service medical records indicates no x-ray evidence of arthritis of
any other joints. The first medical evidence of record of arthritis
of any other joints is an August 1990 VA treatment record, which
contains diagnoses of traumatic arthritis of the proximal
interphalangeal joint of the right long finger and a history of
rheumatoid arthritis. A June 1995 statement from Dwight S. Keady,
M.D., indicates that the veteran had degenerative disc disease of
L4-L5, with spinal fusion, and degenerative arthritis of the right
knee; however, the examiner related these disorders to,
respectively, a 1988 back injury and a 1981 cartilage injury.

In this case, there is no competent medical evidence suggesting a
nexus between current arthritis of any joints and service. There is
also no evidence whatsoever of arthritis within one year following
service. Indeed, the only evidence of record suggesting a link
between the veteran's claimed disorder and service is his lay
opinion, as indicated during his August 1991 VA hearing. However,
the Board would point out that the veteran has not been shown to
possess the medical expertise necessary to establish a nexus
between a currently diagnosed disorder and service. See Jones v.
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.
App. 492, 494-95 (1991). Therefore, the veteran's lay contentions,
alone, do not provide a sufficient basis upon which to find this
claim to be well grounded. See Grottveit v. Brown, 5 Vet. App. at
93.

A well grounded claim must be supported by evidence, not merely
allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
Here, the veteran has not met his burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that his claim for service connection for arthritis of multiple
joints is well grounded. In the absence of competent medical
evidence to support the veteran's claim, this claim must be denied
as not well grounded. Since this claim is not well grounded, the VA
has no further duty to assist the veteran in developing the record

6 -

to support his claim. See Epps v. Gober, 126 F.3d at 1467-68
("there is nothing in the text of 5107 to suggest that [VA] has a
duty to assist a claimant until the claimant meets his or her
burden of establishing a 'well-grounded' claim").

In this case, the Jackson VARO denied the veteran's claim for
service connection for arthritis of multiple joints on the merits
in the appealed April 1991 rating decision, but the Jackson VARO
continued this denial on the basis that the claim was not well
grounded in the June 1998 Supplemental Statement of the Case.
Nevertheless, regardless of the basis of the RO's denial, the Board
observes that the Court has held that when an RO does not
specifically address the question of whether a claim is well
grounded but, instead, proceeds to adjudication on the merits,
"there is no prejudice to the appellant solely from the omission of
the well- grounded-claim analysis." Meyer v. Brown, 9 Vet. App.
425, 432 (1996).

During his August 1991 VA hearing, the veteran indicated that he
had seen private physicians for arthritis of the shoulders, the
knees, the ankles, and the neck. In this regard, the Board would
point out that the VA has a duty under 38 U.S.C.A. 5103(a) (West
1991) to notify the veteran of the evidence needed to complete his
application for service connection when the VA is aware of the
existence of relevant evidence. See McKnight v. Gober, 131 F.3d
1483, 1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet.
App. at 77-78. Essentially, the veteran needs competent medical
evidence of a relationship between his current disability and
service.

III. Entitlement to service connection for PTSD

Initially, the Board finds that the veteran's claim for service
connection for PTSD is well grounded within the meaning of 38
U.S.C.A. 5107(a) (West 1991). See Murphy- v. Derwinski, 1 Vet. App.
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
That is, the Board finds that the veteran has presented a claim
which is not inherently implausible when his contentions and the
evidence of record are viewed in the light most favorable to his
claim. The Board is also satisfied that all relevant facts have
been properly developed and that no further assistance to the

- 7 -

veteran is required to comply with the VA's duty to assist with the
development of facts pertinent to his claim, as mandated by 38
U.S.C.A. 5107(a) (West 1991).

As noted above, in order to establish service connection for a
particular disorder, the evidence of record must demonstrate that
a disease or injury resulting in a current disability was incurred
in or aggravated by active military service. 38 U.S.C.A. 1110, 1131
(West 1991); 38 C.F.R. 3.303 (1998). With regard to PTSD, however,
VA regulations reflect that symptoms attributable to PTSD are often
not manifested in service. Accordingly, service connection for PTSD
requires current medical evidence establishing a clear diagnosis of
the condition, presumed to include the adequacy of the PTSD
symptomatology and the sufficiency of a claimed in-service
stressor; credible supporting evidence that the claimed in-service
stressor actually occurred; and a link, established by medical
evidence, between current symptomatology and the claimed in-service
stressor. 38 C.F.R. 3.304(f) (1998); Cohen v. Brown, 10 Vet. App.
128, 138 (1997).

The evidence necessary to establish the occurrence of a stressor
during service to support a claim for PTSD will vary depending on
whether the veteran was "engaged in combat with the enemy." See
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). If it is determined
through military citations or other supportive evidence that a
veteran engaged in combat with the enemy, and the claimed stressors
are related to combat, the veteran's lay testimony regarding the
reported stressors must be established as conclusive evidence as to
their actual occurrence, and no further development or
corroborative evidence will be necessary provided that the
veteran's testimony is found to be satisfactory. Such testimony
must be credible and consistent with the circumstances, conditions,
or hardships of such service." 38 U.S.C.A. 1154(b) (West 1991); 38
C.F.R. 3.304(d), (f) (1998). However, if it is determined that the
veteran did not engage in combat with the enemy, or the claimed
stressor is not related to combat, the veteran's lay testimony
alone is not sufficient to establish the occurrence of the alleged
stressor. In such cases, the record must contain some corroborative
evidence that substantiates or verifies the veteran's testimony or
statements as to the occurrence of the alleged stressor. Such

- 8 -

corroborating evidence cannot consist solely of after-the-fact
medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 3 89, 396
(1996).

In this case, the veteran's service medical records are negative
for any psychiatric disorders. The first evidence pertaining to
this claim is a VA treatment record from April 199 1, which
contains a notation of the veteran's "sub-diagnostic PTSD
difficulties." A subsequent record, from this same month, indicates
that the veteran was working on "sub-diagnostic PTSD issues." A
counseling report, also from April 199 1, indicates that the
veteran had "some symptoms of PTSD." The veteran failed to report
for two VA psychiatric examinations in January 1997, following the
Board's second remand. He underwent a VA psychiatric examination in
March 1997, and the report of this examination contains a diagnosis
of rule out PTSD. A report of a VA hospitalization from March to
April in 1997, however, contains no Axis I diagnosis, and the
examining psychiatrist noted that the veteran showed some PTSD
symptoms but did not show the signs, such as hyperarousal or real
impairment of function, related to those symptoms.

Even accepting the April 1991 notations of "sub-diagnostic PTSD" as
a clear diagnosis of this disorder, the veteran's diagnosis of PTSD
must be based on a verifiable in-service stressor for service
connection to be warranted, as noted above. Medical nexus evidence
is insufficient, in and of itself, to predicate the grant of
service connection for PTSD. See Moreau v. Brown, 9 Vet. App. at
396. Thus, the question becomes whether the veteran either engaged
in combat with the enemy during service or experienced a verifiable
in-service stressor.

With regard to the question of whether the veteran served in combat
with the enemy, the Board has considered the veteran's military
commendations. However, this veteran's records do not indicate that
he served in the Republic of Vietnam, and his commendations include
the National Defense Service Medal, the Good Conduct Medal, the
Parachutist Badge, and a sharpshooter (rifle) commendation. There
is no indication of such combat-related citations as the Purple
Heart and the Combat Infantryman Badge.

As such, the Board has considered the veteran's reported in-service
stressors. During his August 1991 VA hearing, the veteran reported
seeing several fellow soldiers killed during parachute accidents.
He indicated that these accidents happened in May and November of
1974 or 1975 at Fort Benning, Georgia. In a September 1994
statement, however, the veteran noted that he could not remember
the names of specific individuals. In view of the veteran's
reported stressors, the RO contacted the United States Armed
Services Center for Research of Unit Records (Unit Records Center)
(previously the United States Army and Joint Services Environmental
Support Group) in order to verify such reported stressors. A
statement received from the Unit Records Center in November 1996
indicates that two parachute accidents occurred at Fort Benning
during the veteran's period of service, but during April 1975 and
not during the periods reported by the veteran.

In this case, the veteran has not been shown to have engaged in
combat with the enemy during service, and the record is devoid of
a clear diagnosis of PTSD based upon a verifiable stressor. Under
38 C.F.R. 3.304(f) (1998), service connection for PTSD is warranted
only in cases of a diagnosis of PTSD based upon a verifiable in-
service stressor. As such, the Board finds that the preponderance
of the evidence is against the veteran's claim for service
connection for PTSD. In reaching this decision, the Board has
considered the doctrine of reasonable doubt. However, as the
preponderance of the evidence is against the veteran's claim, this
doctrine is not for application. See 38 U.S.C.A. 5107(b) (West
1991); Gilbert v. Derwinski, 1 Vet. App. at 55.

IV. Whether new and material evidence has been submitted to reopen
a claim for service connection for sinusitis

As an initial matter, the Board observes that the Jackson VARO
denied service connection for a sinus condition in an April 1985
ratings decision. The veteran was notified of this denial in May
1985 but did not initiate an appeal of this decision. As such, the
April 1985 rating decision became final when the veteran did not
file a Notice of Disagreement within one year of the date that he
was notified of the


unfavorable determination. 38 U.S.C.A. 7015(b),(c) (West 1991); 38
C.F.R. 20.302, 20.1103 (1998).

Generally, a final decision issued by an RO may not thereafter be
reopened and allowed, and a claim based on the same factual basis
may not be considered. 38 U.S.C.A. 7105(c) (West 1991). The
exception to this rule is 38 U.S.C.A. 5108 (West 1991), which
states, in part, that "[I]f new and material evidence is presented
or secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim." See Thompson v. Derwinski, 1 Vet. App. 251, 253
(1991).

38 C.F.R. 3.156(a) (1998) indicates that "new and material
evidence" means evidence not previously submitted to agency
decisionmakers which bears "directly and substantially" upon the
specific matter under consideration. Such evidence is neither
cumulative nor redundant, and, by itself or in connection with
evidence previously assembled, such evidence must be "so
significant that it must be considered in order to fairly decide
the merits of the claim." See generally Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998).

Consequently, the evidence that must be considered in determining
whether there is a basis for reopening this claim is that evidence
added to the record since the April 1985 rating decision, the last
disposition in which the veteran's claim was finally disallowed on
any basis. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). The
Board observes that this evidence includes an October 1988 private
medical record and an August 1990 VA treatment record, both of
which contain a diagnosis of sinusitis. The Board also observes
that the VA doctor who treated the veteran in August 1990 indicated
that the veteran's sinusitis was related to an in-service injury
reported by the veteran. As a current diagnosis of sinusitis was
not of record at the time of the adverse April 1985 rating
decision, the Board finds that this new evidence bears directly and
substantially on the question of whether the veteran incurred
sinusitis as a result of service. Accordingly, the veteran's claim
for service connection for sinusitis is reopened. 

ORDER

A well grounded claim not having been submitted, entitlement to
service connection for arthritis of multiple joints is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence having been submitted, the claim of
entitlement to service connection for sinusitis is reopened.

REMAND

Having reopened the veteran's claim for service connection for
sinusitis, the next step is consideration of the veteran's claim
for service connection on a de novo basis. In Elkins v. West, No.
97-1534 (Feb. 17, 1999), the Court held that once a claim for
service connection has been reopened upon the presentation of new
and material evidence, the VA must determine whether, based upon
all of the evidence of record, the claim is well grounded pursuant
to 38 U.S.C.A. 5107(a) (West 1991). Only after a determination that
the claim is well grounded may the VA proceed to evaluate the
merits of the claim, provided that the VA's duty to assist the
veteran with the development of facts pertinent to his claim under
38 U.S.C.A. 5107(a) (West 1991) has been fulfilled. See Winters v.
West, No. 97-21-80 (Feb. 17, 1999); see also Caffrey v. Brown, 6
Vet. App. 377, 381 (1994).

The veteran complained of pressure on the sinuses and headaches of
unknown etiology in September 1975, during service, and impressions
of an upper respiratory infection and sinusitis were rendered. The
veteran had no subsequent complaints during service, and a November
1975 Medical Board examination was negative for sinusitis.
Subsequent to service, the first evidence of sinusitis is an
October 1988 private treatment record, which reflects the veteran's
complaints of sinus congestion and a cough and contains diagnoses
of bronchitis and sinusitis. An August 1990

- 12 -

VA treatment record reflects the veteran's reported history of the
development of sinus problems during service, and the examiner
noted that an intranasal examination showed some changes in the
perinasal sinus areas, particularly the maxillary sinuses.
Additionally, the examiner noted the veteran's reported history of
an in-service nose injury resulting from a parachute jump and
opined that the veteran's problems, including "secondary
sinusitis," were "all inter-connected and are the result of the
previous injury." However, the RO has not yet afforded the veteran
a VA respiratory examination with an examiner who has had an
opportunity to review the veteran's claims file.

The Board also observes that, to date, the RO has not afforded the
veteran a VA examination in conjunction with his claim of
entitlement to TDIU. The Board notes that service connection is
currently in effect for traumatic arthritis of the right wrist,
currently evaluated as 30 percent disabling. Such an examination
should be conducted prior to the Board's adjudication of this
claim.

Accordingly, in order to fully and fairly adjudicate the veteran's
claims, this case is REMANDED to the RO for the following action:

1. The RO should schedule the veteran for a VA respiratory
examination to determine the nature, extent, and etiology of his
sinusitis. The veteran's claims file should be made available to
the examiner prior to the examination, and the examiner is
requested to review the entire claims file in conjunction with the
examination. All necessary tests and studies should be performed.
Based on a review of the claims file and the clinical findings of
the examination, the examiner is requested to offer an opinion as
to whether it is at least as likely as not that the veteran's
sinusitis, if present, is related to service. A complete rationale
should be given for all opinions and conclusions expressed. The
examination report should be typed.

- 13 -

2. The RO should then make a determination as to whether service
connection is warranted for sinusitis. The veteran should be
informed of this determination in a timely manner.

3. Then, the RO should schedule the veteran for a VA examination to
determine the nature and extent of his service-connected disability
(or disabilities) and the effect of this disability (or
disabilities) on his employability. The veteran's claims file
should be made available to the examiner prior to the examination,
and the examiner is requested to review the entire claims file in
conjunction with the examination. All necessary tests and studies
should be performed. If the RO determines that service connection
is not warranted for sinusitis, the examiner is requested to offer
an opinion as to whether it is at least as likely as not that the
veteran's service-connected right wrist disorder renders him unable
to secure and follow a substantially gainful occupation. However,
if the RO determines that service connection is warranted for
sinusitis, the examiner should render an opinion as to whether it
is at least as likely as not that the veteran's service-connected
disabilities render him unable to secure and follow a substantially
gainful occupation. A complete rationale should be given for all
opinions and conclusions expressed. The examination report should
be typed.

4. After completion of the above development, as well as any
further development deemed necessary, the RO should again
adjudicate the veteran's claims of entitlement to service
connection for sinusitis and

- 14 -

entitlement to TDUI. If the determination of either claim remains
adverse to the veterans, he and his representative should be
furnished with a Supplemental Statement of the Case and given an
opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The purpose of this REMAND is to
obtain additional development and adjudication. The Board intimates
no opinion, either factual or legal, as to the ultimate outcome of
this case. No action is required of the veteran until he is so
notified by the RO.

WARREN W. RICE, JR.

Member, Board of Veterans' Appeals

